Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 3, 4, 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior arts Kim (US 20200327834) or Kim in view of other cited prior art, while disclosing circuit structure with transistors which may be interpreted as the claimed transistors of claims 1 (see rejection of claim 1 below), does not disclose the particular combination of test signal levels and voltage levels to be applied to signals connected with claimed transistors in order to perform the claimed open-short test, in particular: wherein the display panel test circuit performs a first open-short test on the display panel based on the red lighting test signal and the second green lighting test signal having a turn-on voltage level, the first green lighting test signal and the blue lighting test signal having a turn-off voltage level, the red lighting voltage having a non-lighting voltage level, the blue lighting voltage and the green lighting voltage having a lighting voltage level, and the crack test signal having the turn-on voltage level.”
claim 4, prior arts Kim (US 20200327834) or Kim in view of other cited prior art, while disclosing circuit structure with transistors which may be interpreted as the claimed transistors of claims 1 (see rejection of claim 1 below), does not disclose the particular combination of test signal levels and voltage levels to be applied to signals connected with claimed transistors in order to perform the claimed open-short test, in particular: wherein the display panel test circuit performs a second open-short test on the display panel based on the red lighting test signal and the first green lighting test signal having the turn-on voltage level, the second green lighting test signal and the blue lighting test signal having the turn-off voltage level, the blue lighting voltage having the non-lighting voltage level, the red lighting voltage and the green lighting voltage having the lighting voltage level, and the crack test signal having the turn-on voltage level.
Regarding claim 5, prior arts Kim (US 20200327834) or Kim in view of other cited prior art, while disclosing circuit structure with transistors which may be interpreted as the claimed transistors of claims 1 (see rejection of claim 1 below), does not disclose the particular combination of test signal levels and voltage levels to be applied to signals connected with claimed transistors in order to perform the claimed crack test, in particular: wherein the display panel test circuit performs a crack test on the display panel, one of the red lighting test signal and the blue lighting test signal has a turn-on voltage level, another of the red lighting test signal and the blue lighting test signal has a turn-off voltage level, the first green lighting test signal and the second green lighting test signal have the turn-off voltage level, the red lighting voltage, the blue lighting 
Regarding claim 7, prior arts Kim (US 20200327834) or Kim in view of other cited prior art, while disclosing circuit structure with transistors which may be interpreted as the claimed transistors of claims 1 (see rejection of claim 1 below), does not disclose the particular combination of test signal levels and voltage levels to be applied to signals connected with claimed transistors in order to perform the claimed pre-lighting test, in particular: wherein the display panel test circuit performs a pre-lighting test on the display panel based on the red lighting test signal, the blue lighting test signal, the first green lighting test signal, and the second green lighting test signal having a turn-off voltage level, the crack test signal having the turn-off voltage level, the first pre-lighting test signal, the second pre-lighting test signal, the third pre-lighting test signal, and the fourth pre-lighting test signal having a turn-on voltage level, and a pre-lighting voltage having a lighting voltage level and applied via the pre-lighting test pad.
Claims 9-20 are allowable over cited prior arts.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 9 and dependent claims 10-13 thereof, cited prior art Kim (US 20200327834) discloses a display panel test circuit (fig. 14, paragraphs 6, 196, display with inspection circuit) comprising:
a first transistor (fig. 14, SW31, paragraphs 158, 159) including a first terminal connected to a first data line(fig. 14, DL1) to which a first red sub-pixel and a first blue sub-pixel (fig. 14, sub-pixels B, R on DL1) are connected, a gate terminal that receives a red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to a red lighting voltage line (fig. 14, DC_R) that supplies a red lighting voltage (paragraph 159, ”in the thirteenth switch SW31, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first lighting inspection signal DC_R, and a second terminal may be connected to the first data line DL1. The thirteenth switch SW31 may be turned on by the first lighting inspection control signal TEST_GATE_R to connect the first lighting inspection signal line 177 to the first data line DL1”);
a second transistor (fig. 14, SW32, paragraphs 158, 160) including a first terminal connected to the first data line (fig. 14, DL1), a gate terminal that receives a blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to a blue lighting voltage line (fig. 14, DC_B) that supplies a blue lighting voltage (paragraph 160, “In the fourteenth switch SW32, a gate may be ;
a third transistor (paragraphs 158, 161) including a first terminal connected to a second data line (fig. 14, DL2) to which first green sub-pixels (fig. 14, sub-pixels G, G, on DL2) are connected, a gate terminal that receives a first green lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to a green lighting voltage line (fig. 14, DC_G) that supplies a green lighting voltage (paragraph 161, “In the fifteenth switch SW33, a gate may be connected to the seventh control line 175 for supplying a third lighting inspection control signal TEST_GATE_G, a first terminal may be connected to the third lighting inspection signal line 179 for supplying a third lighting inspection signal DC_G, and a second terminal may be connected to the second data line DL2. The fifteen switch SW33 may be turned on by the third lighting inspection control signal TEST_GATE_G to connect the third lighting inspection signal line 179 to the second data line DL2.”);
a fourth transistor (fig. 14, SW35, paragraphs 158, 163) including a first terminal connected to a third data line (fig. 14, DL3) to which a second red sub-pixel and a second blue sub-pixel are connected (fig. 14, sub-pixels R, B on DL2), a gate terminal that receives the red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to the blue lighting voltage line (fig. 14, DC_B, paragraph 163 “In the seventeenth switch SW35, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the second lighting inspection signal line 178 for supplying a second lighting inspection signal DC_B, and a second terminal may be connected to the third data line DL3. The seventeenth switch SW35 may be turned on by the first lighting inspection control signal TEST_GATE_R to connect the second lighting inspection signal line 178 to the third data line DL3.”);
a fifth transistor (fig. 14, SW34, paragraphs 158, 162) including a first terminal connected to the third data line  (fig. 14, DL3), a gate terminal that receives the blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to the red lighting voltage line (fig. 14, DC_R, paragraph 162, “In the sixteenth switch SW34, a gate may be connected to the sixth control line 173 for supplying a second lighting inspection control signal TEST_GATE_B, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first lighting inspection signal DC_R, and a second terminal may be connected to the first data line DL1. The sixteenth switch SW34 may be turned on by the second lighting inspection control signal TEST_GATE_B to connect the first lighting inspection signal line 177 to the third data line DL3);
a sixth transistor (fig. 14, SW39, paragraphs 198, 201) including a first terminal connected to a fourth data line (fig. 14, DL6) to which second green sub-pixels are connected (fig. 14, sub-pixels G, G, on DL6), a gate terminal that receives a second green lighting test signal (fig. 14, TEST_GATE_G2), and a second terminal connected to the green lighting voltage line (fig. 14, DC_G, paragraph 201, “In the twenty-first switch SW39, a gate may be connected to the seventh-bth control line 175 b for supplying a third-second lighting inspection control signal TEST_GATE_G2, a first terminal may be connected to the third lighting inspection signal line 179 for supplying a third lighting inspection signal DC_G, and a second terminal may be connected to the sixth data line DL6. The twenty first switch SW39 may be turned on by the third-second lighting inspection control signal”);
a seventh transistor (fig. 14, SW11) including a first terminal connected to the second data line (fig. 14, DL2), a gate terminal that receives a crack test signal (fig. 14, MDC_GATE1 and MDC_GATE2 as crack test signal), and a second terminal connected to a crack detection line (fig. 14, VGH) that passes through a non-display region of a display panel (fig. 14, paragraphs 141, 171, 174, 175, 193, 209, SW11 implemented as transistor for crack detection, fig. 1, paragraph 67, display panel include display area DA and non-display area NDA, paragraph 70, The non-display area NDA may be defined as an area from the outside of the display area DA to the edge of the display panel 100, paragraph 71, lighting circuit for inspecting pixel and inspection unit for inspecting crack are all disposed in non-display area); 
an eighth transistor (fig. 14, SW13) including a first terminal connected to the fourth data line (fig. 14, DL6), a gate terminal that receives the crack test signal (fig. 14, MDC_GATE1 and MDC_GATE2 as crack test signal), and a second terminal connected to the crack detection line (fig. 14, VGH, paragraphs 143, 182, 183, 213, 226, 249, SW13 implemented as transistor for crack detection).

the claimed third transistor includes a second terminal connected to both a pre-lighting test pad and a green lighting voltage line that supplies a green lighting voltage;
the claimed sixth transistor includes a second terminal connected to both the pre-lighting test pad and the green lighting voltage line;
the test circuit further comprising a ninth transistor including a first terminal connected to the first data line, a gate terminal that receives a first pre-lighting test signal, and a second terminal connected to both the pre-lighting test pad and the green lighting voltage line; and a tenth transistor including a first terminal connected to the third data line, a gate terminal that receives a second pre-lighting test signal, and a second terminal connected to both the pre-lighting test pad and the green lighting voltage line.

Regarding independent claim 15 and dependent claims 16-20 thereof, cited prior art Kim (US 20200327834) discloses a display panel test circuit (fig. 14, paragraphs 6, 196, display with inspection circuit) comprising:
a first transistor (fig. 14, SW31, paragraphs 158, 159) including a first terminal connected to a first data line(fig. 14, DL1) to which a first red sub-pixel and a first blue sub-pixel (fig. 14, sub-pixels B, R on DL1) are connected, a gate terminal that receives a red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to a red lighting voltage line (fig. 14, DC_R) that supplies a red lighting voltage (paragraph 159, ”in the thirteenth switch SW31, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first lighting inspection signal DC_R, and a second terminal may be connected to the first data line DL1. The thirteenth switch SW31 may be turned on by the first lighting inspection control signal TEST_GATE_R to connect the first lighting inspection signal line 177 to the first data line DL1”);
a second transistor (fig. 14, SW32, paragraphs 158, 160) including a first terminal connected to the first data line (fig. 14, DL1), a gate terminal that receives a blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to a blue lighting voltage line (fig. 14, DC_B) that supplies a blue lighting voltage (paragraph 160, “In the fourteenth switch SW32, a gate may be connected to the sixth control line 173 for supplying a second lighting inspection control signal TEST_GATE_B, a first terminal may be connected to the second lighting inspection signal line 178 for supplying a second lighting inspection signal DC_B, and a second terminal may be connected to the first data line DL1. The fourteenth switch SW32 may be turned on by the second lighting inspection control signal TEST_GATE_B to connect the second lighting inspection signal line 178 to the first data line DL1.”);
a third transistor (paragraphs 158, 161) including a first terminal connected to a second data line (fig. 14, DL2) to which first green sub-pixels (fig. 14, sub-pixels G, G, on DL2) are connected, a gate terminal that receives a green lighting test signal (fig. 14, TEST_GATE_G1 and TEST_GATE_G2), and a second terminal connected to a green lighting voltage line (fig. 14, DC_G) that supplies a first test voltage (paragraph 199, “In the fifteenth switch SW33, a gate may be connected to the seventh-ath control line 175 a for supplying a third-first lighting inspection control signal TEST_GATE_G1, a first terminal may be connected to the third lighting inspection signal line 179 for supplying a third lighting inspection signal DC_G, and a second terminal may be connected to the second data line DL2. The fifteenth switch SW33 may be turned on by the third-first lighting inspection control signal TEST_GATE_G1 to connect the third lighting inspection signal line 179 and the second data line DL2.”);
a fourth transistor (fig. 14, SW35, paragraphs 158, 163) including a first terminal connected to a third data line (fig. 14, DL3) to which a second red sub-pixel and a second blue sub-pixel are connected (fig. 14, sub-pixels R, B on DL2), a gate terminal that receives the red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to the blue lighting voltage line (fig. 14, DC_B, paragraph 163 “In the seventeenth switch SW35, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the second lighting inspection signal line 178 for supplying a second lighting inspection signal DC_B, and a second terminal may be connected to the third data line DL3. The seventeenth switch SW35 may be turned on by the first lighting inspection control signal TEST_GATE_R to connect the second lighting inspection signal line 178 to the third data line DL3.”);
a fifth transistor (fig. 14, SW34, paragraphs 158, 162) including a first terminal connected to the third data line  (fig. 14, DL3), a gate terminal that receives the blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to the red lighting voltage line (fig. 14, DC_R, paragraph 162, “In the sixteenth switch SW34, a gate may be connected to the sixth control line 173 for supplying a second lighting inspection control signal TEST_GATE_B, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first lighting inspection signal DC_R, and a second terminal may be connected to the first data line DL1. The sixteenth switch SW34 may be turned on by the second lighting inspection control signal TEST_GATE_B to connect the first lighting inspection signal line 177 to the third data line DL3);
a sixth transistor (fig. 14, SW39, paragraphs 198, 201) including a first terminal connected to a fourth data line (fig. 14, DL6) to which second green sub-pixels are connected (fig. 14, sub-pixels G, G, on DL6), a gate terminal that receives the green lighting test signal (fig. 14, TEST_GATE_G2), and a second terminal connected to a second test voltage line that supplies a second test voltage (fig. 14, DC_G, paragraph 201, “In the twenty-first switch SW39, a gate may be connected to the seventh-bth control line 175 b for supplying a third-second lighting inspection control signal TEST_GATE_G2, a first terminal may be connected to the third lighting inspection signal line 179 for supplying a third lighting inspection signal DC_G, and a second terminal may be connected to the sixth data line DL6. The twenty first switch SW39 may be turned on by the third-second lighting inspection control signal”, examiner interpret the claimed first and second test voltage as different voltage levels on line DC_G);
a seventh transistor (fig. 14, SW11) including a first terminal connected to the second data line (fig. 14, DL2), a gate terminal that receives a crack test signal , and a second terminal connected to a crack detection line (fig. 14, VGH) that passes through a non-display region of a display panel (fig. 14, paragraphs 141, 171, 174, 175, 193, 209, SW11 implemented as transistor for crack detection, fig. 1, paragraph 67, display panel include display area DA and non-display area NDA, paragraph 70, The non-display area NDA may be defined as an area from the outside of the display area DA to the edge of the display panel 100, paragraph 71, lighting circuit for inspecting pixel and inspection unit for inspecting crack are all disposed in non-display area); 
an eighth transistor (fig. 14, SW13) including a first terminal connected to the fourth data line (fig. 14, DL6), a gate terminal that receives the crack test signal (fig. 14, MDC_GATE1 and MDC_GATE2 as crack test signal), and a second terminal connected to the crack detection line (fig. 14, VGH, paragraphs 143, 182, 183, 213, 226, 249, SW13 implemented as transistor for crack detection).
Kim and cited prior arts, along or in combination does not disclose as a whole the following circuit structure in combination with other claimed circuit structure of claim 15:
a ninth transistor including a first terminal connected to the second data line, a gate terminal that receives a pre-lighting test signal, and a second terminal connected to a first pre-lighting test pad that is connected to the first data line;
a tenth transistor including a first terminal connected to the fourth data line, a gate terminal that receives the pre-lighting test signal, and a second terminal connected to a second pre-lighting test pad that is connected to the third data line;
an eleventh transistor including a first terminal connected to the first data line, a gate terminal that receives an open-short test signal, and a second terminal connected to the first test voltage line; and
a twelfth transistor including a first terminal connected to the third data line, a gate terminal that receives the open-short test signal, and a second terminal connected to the second test voltage line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 20200327834 A1 (hereinafter “Kim”).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Regarding claim 1, Kim discloses a display panel test circuit (fig. 14, paragraphs 6, 196, display with inspection circuit) comprising (see fig. 14 and illustrated fig. 14 below labeling claimed terms with corresponding components):

    PNG
    media_image1.png
    883
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1036
    1221
    media_image2.png
    Greyscale

a first transistor (fig. 14, SW31, paragraphs 158, 159) including a first terminal connected to a first data line(fig. 14, DL1) to which a first red sub-pixel and a first blue sub-pixel (fig. 14, sub-pixels B, R on DL1) are connected, a gate terminal that receives a red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to a red lighting voltage line (fig. 14, DC_R) that supplies a red lighting voltage (paragraph 159, ”in the thirteenth switch SW31, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first lighting inspection signal DC_R, and a ;
a second transistor (fig. 14, SW32, paragraphs 158, 160) including a first terminal connected to the first data line (fig. 14, DL1), a gate terminal that receives a blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to a blue lighting voltage line (fig. 14, DC_B) that supplies a blue lighting voltage (paragraph 160, “In the fourteenth switch SW32, a gate may be connected to the sixth control line 173 for supplying a second lighting inspection control signal TEST_GATE_B, a first terminal may be connected to the second lighting inspection signal line 178 for supplying a second lighting inspection signal DC_B, and a second terminal may be connected to the first data line DL1. The fourteenth switch SW32 may be turned on by the second lighting inspection control signal TEST_GATE_B to connect the second lighting inspection signal line 178 to the first data line DL1.”);
a third transistor (paragraphs 158, 199) including a first terminal connected to a second data line (fig. 14, DL2) to which first green sub-pixels (fig. 14, sub-pixels G, G, on DL2) are connected, a gate terminal that receives a first green lighting test signal (fig. 14, TEST_GATE_G1), and a second terminal connected to a green lighting voltage line (fig. 14, DC_G) that supplies a green lighting voltage (paragraph 199, “In the fifteenth switch SW33, a gate may be connected to the seventh-ath control line 175 a for supplying a third-first lighting inspection control signal TEST_GATE_G1, a first terminal may be connected to the third lighting inspection ;
a fourth transistor (fig. 14, SW35, paragraphs 158, 163) including a first terminal connected to a third data line (fig. 14, DL3) to which a second red sub-pixel and a second blue sub-pixel are connected (fig. 14, sub-pixels R, B on DL2), a gate terminal that receives the red lighting test signal (fig. 14, TEST_GATE_R), and a second terminal connected to the blue lighting voltage line (fig. 14, DC_B, paragraph 163 “In the seventeenth switch SW35, a gate may be connected to the fifth control line 171 for supplying a first lighting inspection control signal TEST_GATE_R, a first terminal may be connected to the second lighting inspection signal line 178 for supplying a second lighting inspection signal DC_B, and a second terminal may be connected to the third data line DL3. The seventeenth switch SW35 may be turned on by the first lighting inspection control signal TEST_GATE_R to connect the second lighting inspection signal line 178 to the third data line DL3.”);
a fifth transistor (fig. 14, SW34, paragraphs 158, 162) including a first terminal connected to the third data line  (fig. 14, DL3), a gate terminal that receives the blue lighting test signal (fig. 14, TEST_GATE_B), and a second terminal connected to the red lighting voltage line (fig. 14, DC_R, paragraph 162, “In the sixteenth switch SW34, a gate may be connected to the sixth control line 173 for supplying a second lighting inspection control signal TEST_GATE_B, a first terminal may be connected to the first lighting inspection signal line 177 for supplying a first ;
a sixth transistor (fig. 14, SW39, paragraphs 198, 201) including a first terminal connected to a fourth data line (fig. 14, DL6) to which second green sub-pixels are connected (fig. 14, sub-pixels G, G, on DL6), a gate terminal that receives a second green lighting test signal (fig. 14, TEST_GATE_G2), and a second terminal connected to the green lighting voltage line (fig. 14, DC_G, paragraph 201, “In the twenty-first switch SW39, a gate may be connected to the seventh-bth control line 175 b for supplying a third-second lighting inspection control signal TEST_GATE_G2, a first terminal may be connected to the third lighting inspection signal line 179 for supplying a third lighting inspection signal DC_G, and a second terminal may be connected to the sixth data line DL6. The twenty first switch SW39 may be turned on by the third-second lighting inspection control signal”);
a seventh transistor (fig. 14, SW11) including a first terminal connected to the second data line (fig. 14, DL2), a gate terminal that receives a crack test signal (fig. 14, MDC_GATE1 and MDC_GATE2 as crack test signal), and a second terminal connected to a crack detection line (fig. 14, VGH) that passes through a non-display region of a display panel (fig. 14, paragraphs 141, 171, 174, 175, 193, 209, SW11 implemented as transistor for crack detection, fig. 1, paragraph 67, display panel include display area DA and non-display area NDA, paragraph 70, The non-display area NDA may be defined as an area from the outside of the display area DA to the edge of ; and
an eighth transistor (fig. 14, SW13) including a first terminal connected to the fourth data line (fig. 14, DL6), a gate terminal that receives the crack test signal (fig. 14, MDC_GATE1 and MDC_GATE2 as crack test signal), and a second terminal connected to the crack detection line (fig. 14, VGH, paragraphs 143, 182, 183, 213, 226, 249, SW13 implemented as transistor for crack detection).

Regarding claim 6, Kim discloses the display panel test circuit of claim 1, further comprising (see illustrated fig. 14 below, fig. 15-17, paragraphs 84, 147, 148, 196, 206, 212, 216, examiner interpret first and third pre-lighting test signal as different levels of test signal CLA, second and fourth pre-lighting test signal as different levels of test signal CLB, and DP1-DP4 collectively as pre-lighting test pad):

    PNG
    media_image3.png
    1036
    1059
    media_image3.png
    Greyscale

a ninth transistor (fig. 14, SW21, paragraph 171), including a first terminal connected to the first data line (fig. 14, DL1), a gate terminal that receives a first pre-lighting test signal (fig. 14, fig. 15-17, CLA, paragraphs 148, 177, low or high levels of signal CLA), and a second terminal connected to a pre-lighting test pad (fig. 14, DP1-DP4, paragraph 84);
a tenth transistor (fig. 14, SW22, paragraph 171) including a first terminal connected to the second data line (fig. 14, DL2), a gate terminal that receives a second pre-lighting test signal (fig. 14, fig. 15-17, CLB, paragraphs 148, 177, low or high levels of signal CLB), and a second terminal connected to the pre-lighting test pad (fig. 14, DP1-DP4, paragraphs 84);
an eleventh transistor (fig. 14, SW26, paragraph 171) including a first terminal connected to the third data line (fig. 14, DL3), a gate terminal that receives a third pre-lighting test signal (fig. 14, fig. 15-17, CLA, paragraphs 148, 177, low or high levels of signal CLA), and a second terminal connected to the pre-lighting test pad (fig. 14, DP1-DP4, paragraph 84); and
a twelfth transistor (fig. 14, SW26, paragraph 171) including a first terminal connected to the fourth data line (fig. 14, DL6), a gate terminal that receives a fourth pre-lighting test signal (fig. 14, fig. 15-17, CLB, paragraphs 148, 177, low or high levels of signal CLB), and a second terminal connected to the pre-lighting test pad (fig. 14, DP1-DP4, paragraphs 84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, and in further view of Kim, US 20160104402 A1 (hereinafter “Kim’402”).
Regarding claim 2, Kim discloses the display panel test circuit of claim 1. 
Kim does not disclose in particular wherein the display panel test circuit performs a lighting test on the display panel based on the red lighting test signal, the blue lighting test signal, the first green lighting test signal, and the second green lighting test signal having a turn-on voltage level, the red lighting voltage, the blue lighting voltage, and the green lighting voltage having a lighting voltage level, and the crack test signal having a turn-off voltage level.
However, Kim discloses:
- the red light test signal, the blue lighting test signal, the first green lighting test signal, the second green lighting test signal, the red lighting voltage, the blue lighting voltage, and the green lighting voltage are part of lighting circuit 170 for inspecting whether pixel is defective by lighting up pixel (paragraph 71, “A lighting circuit unit (e.g., a lighting circuit) 170 for inspecting whether a pixel is defective”, fig. 14, paragraphs 
- the crack test signals (fig. 14, MCD_GATE1, MCD_GATE2) belongs to a crack test circuit for inspecting crack occurrence of display panel (paragraph 71, “an inspection unit 150 for inspecting the crack occurrence of the display panel 100 and the failure of a spider wiring, and a spider wiring, fig. 14, paragraphs 140-155 crack test circuit include components encircled by element 150 and 160 in fig. 14)
- the lighting test signals and crack test signals may be alternately turned on or off to perform inspection of relevant components (paragraphs 173, 182, 191, 193, 216, 232, 253, 269, 274 lighting circuit unit may be inactive during inspection of fan-out lines FOL and inspection for crack while crack inspection circuit may be activated).
In similar field of endeavor, Kim’402 discloses similar test circuit to performing lighting test for pixels with similar testing signal and connection arrangement of the red light test signal (fig. 3, TEST_GATE_R), the blue lighting test signal (fig. 3 TEST_GATE_B), the first green lighting test signal (fig. 3 TEST_GATE_G1), the second green lighting test signal (fig. 3, TEST_GATE_G2), the red lighting voltage line (fig. 3, DC_R), the blue lighting voltage line (fig. 3, DC_B), and the green lighting voltage line (fig. 3, DC_G) connected to relevant red, blue and green pixels (paragraphs 42-59) and that corresponding test signals may be configured to selectively activate test for red, blue and green sub-pixels with turn-on voltage level on each of test signals lines to apply lighting voltage level to red, blue and green lighting voltage lines respective color sub-pixels (fig. 4, fig. 5, paragraphs 60-80, turning on red, green, blue sub-pixels to 
Kim discloses lighting circuit for testing sub-pixels and inspective circuit for detecting crack in display panel may be selectively activated, but does not disclose detail of controlling signal of lighting circuit, Kim’402 discloses similar lighting circuit for testing sub-pixels with relevant control scheme. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of activating corresponding test signals for inspecting color sub-pixels to apply lighting voltage levels to pixels, such as disclosed by Kim’402, into the testing circuit of Kim, such that lighting test for pixels is performed while crack test signals are inactive, to constitute: wherein the display panel test circuit performs a lighting test on the display panel based on the red lighting test signal, the blue lighting test signal, the first green lighting test signal, and the second green lighting test signal having a turn-on voltage level, the red lighting voltage, the blue lighting voltage, and the green lighting voltage having a lighting voltage level, and the crack test signal having a turn-off voltage level, the result would have been predictable and would allow color sub-pixels of display panel to be tested for lighting without interference of other test signals such as crack test signal.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 
Regarding claim 8, Kim discloses the display panel test circuit of claim 6 and corresponding ninth to twelfth transistors, green lighting voltage line, blue lighting voltage line and red lighting voltage line (see rejection of claims 1 and 6 above).
wherein the ninth transistor, the tenth transistor, the eleventh transistor, and the twelfth transistor are arranged between the green lighting voltage line and the blue lighting voltage line, between the green lighting voltage line and the red lighting voltage line, or between the blue lighting voltage line and the red lighting voltage line.
However, subject matter of claim 8 appears to be a mere change of location of parts, the courts have been held that a mere change of location of parts is generally recognized as being within the level of ordinary skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
since applicant has failed to disclose that specifying ninth to twelfth transistor to be arranged between red, green or blue lighting voltage lines provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice change the location of ninth to twelfth transistor to constitute wherein the ninth transistor, the tenth transistor, the eleventh transistor, and the twelfth transistor are arranged between the green lighting voltage line and the blue lighting voltage line, between the green lighting voltage line and the red lighting voltage line, or between the blue lighting voltage line and the red lighting voltage line, the result would have been predictable and would facilitate connection of relevant component in order to perform the intended function of conducting inspection on display device via controlling of test signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694   
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694